          Case 3:20-cv-04423-JD Document 56 Filed 01/28/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: January 28, 2021                                             Judge: Hon. James Donato

 Time: 8 Minutes

 Case No.       C- 20-04423-JD
 Case Name      Schneider et al v. YouTube, LLC et al

 Attorney(s) for Plaintiff(s):   Joanna Wright/Randall Ewing
 Attorney(s) for Defendant(s):   David Kramer/Brian Willen

 Deputy Clerk: Lisa R. Clark                                          Court Reporter: Ana Dub

                                       PROCEEDINGS

Motion to dismiss hearing -- Held (via Zoom webinar)
Case management conference -- Held (via Zoom webinar)

                                    NOTES AND ORDERS

YouTube will file amended counterclaims by February 19, 2021. The motion to dismiss is
terminated without prejudice.

The parties will meet and confer about copyright disclosures and case scheduling. They will file
by February 12, 2021, a joint statement designating their ADR option.




                                               1
